Citation Nr: 9921019	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-43 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cystic acne.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The veteran's case was remanded for additional development in 
December 1997.  It is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran had acne prior to service which did not increase 
in severity during his active duty service.

2.  Major depression existed prior to service and was permanently 
aggravated beyond its normal progression during service.


CONCLUSIONS OF LAW

1.  Preexisting acne was not aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 1153, 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 (1998).

2.  Major depression with psychotic features was not incurred 
during service but it was permanently aggravated as a result of 
his active duty service.  38 U.S.C.A. §§ 1131, 1153, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.306.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty or for aggravation of a preexisting injury or disease.  38 
U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

A veteran who served during peacetime service after December 31, 
1946, is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service will rebut 
this presumption.  38 U.S.C.A. § 1137.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The United States Court 
of Appeals for Veterans Claims (Court) has held that intermittent 
or temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Service Connection for Cystic Acne

The veteran's April 1976 physical examination recorded that he 
had moderate acne although he indicated a negative response to 
any history of a skin condition on his report of medical history.  
He was treated in June 1976 for superficial acne on his chest and 
back.  He was later given a refill of his Vanoxide to treat his 
acne in August 1976.  His November 1976 post-unauthorized absence 
examination did not indicate any acne.  The veteran did indicate 
a positive answer of having a skin problem on his medical history 
form.  However, the examiner made no comment in regard to the 
veteran's answer.  Several clinical examinations, dated in 
November 1976, did not report any findings of skin eruptions, 
either from stress or as result of treatments provided for the 
veteran's injuries suffered in a fight in October 1976.  The 
veteran's December 1976 medical evaluation board also made no 
reference to his acne.

Associated with the claims file are VA treatment records dated 
from February 1980 to February 1998.  They document only several 
instances of the veteran receiving treatment for his acne.  An 
October 1991 entry reflected that the veteran had acneform 
eruptions on his back, neck and face with hyperpigmentation 
scarring of the left palmar surface.  A November 1991 dermatology 
consult reported that the veteran had acne vulgaris on his face, 
shoulder/arm and neck.  He was prescribed medication for 
treatment.  He had a lesion removed from his left eye in January 
1996 that was not related to his acne.

The veteran testified at a hearing in July 1996 that he had a 
minor acne problem prior to service.  However, he said, his acne 
became a severe problem during service with the development of 
large cysts that he attributed to stress he experienced.  He 
detailed several incidents where he was beaten in service by 
fellow Marines, to include specific incidents in September 1976, 
while assigned to a unit in Hawaii, and while in an unauthorized 
leave status in Chicago in October 1976.  He also said that his 
condition became worse as a result of a body cast that he had to 
wear after being beaten up in October 1976.  He said that he had 
to have a cyst cut out at one point but did not believe that the 
SMRs contained all of his records.  He said that it took three 
years after service for the problem to go away.  

Associated with the claims file is a statement from the veteran's 
treating psychiatrist dated in June 1996 [sic].  The psychiatrist 
stated that she had been treating the veteran for the last year.  
He had frequently talked about stressful experiences in the 
military.  She opined that he developed a skin condition in 
service, probably adult acne, which might have been exacerbated 
by stress.  

Also associated with the claims file is a VA dermatology 
examination report dated in September 1998.  The examiner noted a 
history of painful eruptions that began on the veteran's face and 
spread to his back and chest after he entered service.  The 
veteran was not currently receiving any treatment.  The 
examiner's diagnosis was acne vulgaris with residual scars as 
noted, with three current active lesions.  

The examiner provided an addendum to his report in December 1998.  
He indicated that the veteran's acne vulgaris existed prior to 
service and that the condition was not permanently aggravated 
beyond normal progression by the veteran's period of active duty.  
The examiner also commented that the condition was not disabling, 
either before or after discharge and not at the time of his 
examination/opinion.

The evidence of record demonstrates that the veteran had an acne 
condition prior to service.  He admitted to such during his July 
1996 hearing.  However, the preponderance of the evidence is 
against finding that his acne was permanently aggravated during 
his term of active duty service.  In this respect, the veteran 
has alleged that his minor acne problem became severe during 
service with the eruption of cysts that required surgical 
intervention.  However, the SMRs do not support such allegations.  
The veteran also alleged that he was in a body cast following 
injuries received after a beating in October 1976.  Again, the 
SMRs only show that the veteran's left arm was in a sling.  Two 
November 1976 orthopedic consultations did not report any 
evidence of skin eruptions following examination of the veteran's 
left shoulder, neck and back.  Nor were any eruptions reported on 
the December 1976 medical board.

While the veteran is capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to offer 
evidence that requires medical knowledge..."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors of a 
disease amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  The Board notes that the veteran's 
treating psychiatrist offered an opinion that the veteran's skin 
condition "may have" been exacerbated by stress.  However, the 
opinion is speculative in nature.  Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Moreover, the report is based upon a history 
provided by the veteran and not based upon a review of his SMRs.  
As such, the psychiatrist's post-service medical reference to an 
exacerbation of the veteran's acne, due to stress, cannot be 
considered competent medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
Board is unable to identify a reasonable basis for awarding 
service connection on the basis of a permanent aggravation of the 
veteran's preexisting acne condition.  38 U.S.C.A. § 5107(b) 
(West 1991)

Psychiatric Disorder

The Board notes that the veteran's SMRs are negative for 
recordation of any type of psychiatric diagnosis during the 
veteran's period of service.  The service medical records do 
reveal his involvement in multiple fights and assaults.  However, 
the VA treatment records associated with the claims file 
establish that the veteran had a long history of psychiatric 
problems prior to and subsequent to service.  The VA records do 
not relate any of the veteran's diagnosed psychiatric conditions 
to any incident of service or opine that any underlying 
psychiatric condition was aggravated by the veteran's active duty 
service.  

The veteran was afforded a VA mental disorders examination in 
September 1998 where he was diagnosed with major depression with 
psychotic features, and a substance related disorder, 
polysubstance dependence.  The examiner, after review of the 
veteran's records and claims file, stated that it was unlikely 
that the assaults of 1996 [sic] were directly related to the 
veteran's current psychiatric condition except that they provided 
"substance and fodder to his basic state of being in emotional 
turmoil.  The incidents seem to aggravate the basic processes 
that are intrinsic to his emotional problems."  In an addendum 
dated in November 1998, the examiner stated that it was as likely 
as not that the veteran's psychiatric disorder was permanently 
aggravated beyond normal progression.  Finally, in an addendum 
dated in February 1999, the examiner, and a fellow psychiatrist, 
opined that the veteran's currently diagnosed mental condition 
was aggravated by the inservice incident (beating) and that there 
was additional impairment as a result.

In light of the examiner's September 1998 opinion and the various 
addenda, the Board finds that the veteran's psychiatric disorder 
was permanently aggravated during service.  Accordingly, service 
connection is granted for major depression with psychotic 
features as provided for by 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306.  


ORDER

Entitlement to service connection for cystic acne is denied.

Entitlement to service connection is granted for the degree that 
a preexisting major depression with psychotic features was 
aggravated during the appellant's active duty service.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

